Citation Nr: 0617436	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  04-32 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for 
hypercholesterolemia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to June 1993, 
when he retired.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Atlanta, Georgia 
(RO).

By way of his July 2002 notice of disagreement, the veteran 
claimed entitlement to service connection for the following 
issues:  chest pains; bilateral hearing loss; tinnitus; ear 
disorder; headaches; bilateral eye disorder; skin disorder, 
to include chin cyst; throat disorder; lung disorder; 
residuals of a right arm injury; sinusitis; prostatitis; 
residuals of a left knee injury; and hypertension.  He also 
claimed entitlement to an increased evaluation for his 
service-connected herniated nucleus pulposus at L5-S1.  As 
these issues have not yet been adjudicated, they are referred 
to the RO for appropriate disposition.


FINDINGS OF FACT

1.  The veteran currently has mild changes of the right 
acromioclavicular (AC) joint.

2.  The evidence of record does not reflect a diagnosis of a 
right shoulder disorder, or relate the changes of the 
veteran's right AC joint to his military service.

3.  The veteran does not have a current diagnosis of a left 
shoulder disorder.

4.  The veteran does not have a current diagnosis of a right 
knee disorder.

5.  Service medical records show increased laboratory 
findings of elevated cholesterol, identified as 
hypercholesterolemia.

6.  Hypercholesterolemia is a laboratory finding, and not 
considered a disability or disease for VA purposes.


CONCLUSIONS OF LAW

1.  A right shoulder disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  A left shoulder disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

3.  A right knee disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

4.  Hypercholesterolemia is not a disease, disability, or 
injury for which applicable law permits compensation or 
service connection.  38 U.S.C.A. §§ 101(16), 105(a), 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303(c) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
service connection for a right shoulder disorder, a left 
shoulder disorder, a right knee disorder, and 
hypercholesterolemia, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2005).  
Prior to initial adjudication of the veteran's claim, a 
letter dated in March 2001 satisfied the duty to notify 
provisions; an additional letter was sent to the veteran in 
February 2004.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) 
(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The veteran's service medical records and VA medical 
treatment records have been obtained; he did not identify any 
pertinent private medical records.  38 U.S.C.A. § 5103A, 
38 C.F.R. § 3.159.  The veteran was also scheduled for a VA 
examination in March 2004; he reported for the scheduled 
x-rays, but failed to report for the physical examinations.  
38 C.F.R. § 3.159(c) (4).  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
order to establish service connection for the veteran's 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In the veteran's January 2001 original claim, he stated that 
he would be willing to report for a VA examination if one 
were required.  The veteran's representative confirmed this 
understanding in the July 2002 notice of disagreement.  In 
December 2004, the RO confirmed that on the date of his 
scheduled examination in March 2004, the veteran was present 
in the VA Medical Center building, and x-rays were conducted.  
However, the veteran did not appear for his physical 
examinations.  The Board therefore concludes that the veteran 
had proper notice of the date, time, and location of his 
examinations, but failed to report for them.  When a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  38 C.F.R. §§ 3.158, 3.655 
(2005).  

Right Shoulder Disorder

The veteran's service medical records show that the veteran 
injured his right shoulder in October 1976 when playing 
football.  He reported pain in his right shoulder and neck 
when he moved his arm.  Physical examination found tenderness 
over the distal clavicle and acromiom.  The diagnosis was 
probable coracoid process of the clavicle and acromiom.  On 
examination in January 1984, the veteran reported no symptoms 
with regard to his right shoulder.

The veteran again injured his right shoulder in February 1986 
while playing basketball.  In March 1986, he reported 
continuing to experience pain from this injury; the military 
physician concluded that the veteran possibly had subacromial 
bursitis.  These suspicions were confirmed in July 1986, when 
the veteran reported that he continued to have right shoulder 
pain, and a dull aching near his AC joint.  The diagnoses at 
that time included probable impingement syndrome of the right 
shoulder and right deltoid bursitis.  Although x-rays were 
normal, and physical examination showed full strength, no 
swelling, no redness, and no palpable tenderness, the 
military physician noted significant subjective pain and a 
decreased range of motion. 

On examination in January 1989, the veteran reported no 
symptoms with regard to his right shoulder.  However, on 
examination in April 1989, he reported a history of a painful 
shoulder; the examiner noted that this referred to a 
chronically painful right shoulder.  On service separation in 
March 1993, the veteran subjectively reported that he had 
swollen painful joints, and indicated "don't know" with 
regard to a painful shoulder.  The examiner objectively noted 
that these complaints were specific to the veteran's right 
shoulder, but made no objective findings of any right 
shoulder injury or residuals.

Subsequent to service, x-rays conducted in March 2004 showed 
no fracture, dislocation, or osteoarthritis of the right 
shoulder joint.  The impression was of a normal study, except 
for mild changes of the AC joint.  The evidence of record 
contains no other postservice private or VA treatment or 
radiological records pertaining to the veteran's right 
shoulder.

The evidence of record does not show that the veteran's right 
shoulder disorder is related to service.  Although the 
veteran reported on his January 2001 claim that he 
experienced right shoulder pain with loss of motion, there is 
no objective, clinical, postservice documentation of any 
right shoulder disorder other than mild changes of the AC 
joint as shown on the March 2004 VA x-ray.  The veteran 
failed to report for his March 2004 physical examination; as 
such, no objective evaluation of his right shoulder could be 
conducted.  No other pertinent postservice treatment records 
are of record.  Even if the results of the March 2004 x-rays, 
showing mild changes of the AC joint, were considered a 
disability for VA purposes, there still does not exist in the 
record any evidence that these mild changes are related to 
service.  See Hickson, 12 Vet. App. at 253.  As the criteria 
for a successful service connection claim have not been 
satisfied, service connection for a right shoulder disorder 
is not warranted.

For the reasons discussed above, the preponderance of the 
evidence is against the veteran's claim.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Left Shoulder Disorder

The veteran's service medical records show no evidence of a 
left shoulder injury.  Although the veteran subjectively 
reported on service separation in March 1993 that he had 
swollen painful joints, and indicated "don't know" with 
regard to a painful shoulder, the examiner objectively noted 
that these notations were in reference to the veteran's right 
shoulder, and made no objective findings of any left shoulder 
injury or residuals.  The evidence of record contains no 
postservice private or VA treatment or radiological records 
pertaining to the veteran's left shoulder.

As noted above, a successful service connection claim must 
show medical evidence of a current disability, evidence of 
inservice incurrence of a disease or injury, and a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson, 12 Vet. App. at 253.  In this 
case, none of these elements are supported by the evidence of 
record.  Although the veteran reported on his January 2001 
claim that he experienced left shoulder pain with loss of 
motion, there is no objective, clinical, postservice 
documentation of any left shoulder disorder.  The veteran 
failed to report for his March 2004 physical examination; as 
such, no objective evaluation of his left shoulder could be 
conducted.  

For these reasons, the preponderance of the evidence is 
against the veteran's claim.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 49.

Right Knee Disorder

The veteran's service medical records show that the veteran 
reported injuring his right knee on two occasions.  In 
October 1976, the knee was tender over the lateral cartilage 
and the lateral femoral epicondyle.  In January 1983, x-rays 
of the right knee were normal.  There is no evidence of 
subsequent right knee injury or treatment; on routine 
examination in January 1984 and January 1989, the veteran did 
not report any right knee problems.  On service separation 
examination in March 1993, the veteran reported that he had 
swollen painful joints, and indicated "don't know" with 
regard to arthritis.  However, the examiner objectively noted 
that these notations were in reference to the veteran's right 
shoulder, and made no objective findings of any right knee 
injury or residuals.  The evidence of record contains no 
postservice private or VA treatment or radiological records 
pertaining to the veteran's right knee.

As noted above, a successful service connection claim must 
show medical evidence of a current disability, evidence of 
inservice incurrence of a disease or injury, and a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson, 12 Vet. App. at 253.  Although 
there is evidence that the veteran injured his right knee in 
service, and the veteran has claimed he experiences right 
knee swelling and pain, there are no private or VA treatment 
records which show that he continued to experience residual 
symptoms, or has been diagnosed subsequent to service with a 
right knee disability.  In the absence of proof of a present 
disability, there is no valid claim presented.  Brammer, 3 
Vet. App. at 223.

Because there is no evidence of a current right knee 
disability, the preponderance of the evidence is against the 
veteran's claim.  As such, the benefit of the doubt doctrine 
is inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 
49.

Hypercholesterolemia

As noted above, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer, 3 Vet. App. at 223.

The veteran's service medical records reveal laboratory test 
results which show elevated levels of serum cholesterol 
during service.  A service medical record dated in May 1992 
reveals a diagnosis of hypercholesterolemia.  VA medical 
records dated subsequent to service discharge, including 
documents from the veteran's February 1996 participation in 
the Gulf War Registry, continue to show assessments of 
hypercholesterolemia.

In this case, an award of service connection is not 
justified.  Hypercholesterolemia is, by definition, an 
abnormally high level of cholesterol in the blood.  Dorland's 
Illustrated Medical Dictionary 880 (30th ed. 2003).  It is 
not a disease or injury, and thus cannot be a disability for 
purposes of VA compensation.  See 61 Fed. Reg. 20,440, 20,445 
(May 7, 1996).  

Although hypercholesterolemia itself is not a disease, 
injury, or disability, it may be considered a risk factor in 
the development of certain diseases.  Inasmuch as the veteran 
has no current diagnosis of a chronic disability manifested 
by hypercholesterolemia, there is no legal basis to grant 
this claim.  As the law, rather than the evidence, is 
dispositive in this case, the veteran's claim of service 
connection for hypercholesterolemia must be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for a right shoulder disorder is denied.

Service connection for a left shoulder disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for hypercholesterolemia is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


